United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                  No. 06-1679/2058
                                   ___________

Harsh S. Katoch,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Mediq/PRN Life Support Systems, Inc.; *
John Does, 1-10 inclusive; David      * UNPUBLISHED
Armstrong; Brad Thompson,             *
                                      *
            Appellees.                *
                                 ___________

                              Submitted: January 11, 2007
                                 Filed: April 26, 2007
                                  ___________

Before LOKEN, Chief Judge, BYE, and SHEPHERD, Circuit Judges.
                              ___________

PER CURIAM.

      Harsh S. Katoch appeals the district court’s adverse grant of summary
judgment, denial of a motion to strike an affidavit, evidentiary decisions, and sanction
orders against his counsel. We affirm.1




      1
         The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
       Katoch, a biomedical technician, was fired by Mediq/PRN Life Support
Systems, Inc. (“Mediq”), after having a physical altercation with a co-worker. Katoch
alleged claims of employment discrimination based on race, religion, color, national
origin, age, and disability against Mediq and former Mediq employees Brad
Thompson and Dave Armstrong under Title VII of the Civil Rights Act of 1964 and
the Missouri Human Rights Act. See 42 U.S.C. § 2000e; Mo. Rev. Stat. § 213.055.
Katoch also alleged various tort and contract claims against Mediq, Thompson, and
Armstrong.

       The district court dismissed Katoch’s employment discrimination claims under
Title VII and the MHRA against Thompson and Armstrong for failure to state a claim,
and the tort claims against Mediq for lack of jurisdiction. The district court then
dismissed the balance of the claims against Armstrong and Thompson for failure to
serve them with process in a timely manner, and later imposed sanctions on Katoch's
counsel for failure to comply with a court order. The district court then granted
summary judgment for Mediq on the remaining claims. In its summary judgment
order, the district court also denied Katoch’s motion to strike the affidavit of Lynne
Shapiro, a vice president for human resources at Mediq, which had been offered in
support of Mediq's motion for summary judgment.

      On appeal, Katoch contends that the district court erred by granting summary
judgment, by not striking the Shapiro affidavit, by making erroneous evidentiary
decisions, and by issuing sanction orders against his counsel. Having carefully
reviewed the record, we find no error in the district court’s disposition of Katoch’s
claims. See Ohio Cas. Ins. Co. v. Union Pac. R.R. Co., 469 F.3d 1158, 1159 (8th Cir.
2006) (de novo review of grant of summary judgment); United States v. Pugh, 445
F.3d 1066, 1068 (8th Cir. 2006) (district court has discretion in both the exclusion of
expert testimony and the imposition of sanctions); Sallis v. Univ. of Minn., 408 F.3d
470, 477 (8th Cir. 2005) (allowing for a “narrow and deferential” review of a district
court’s discovery rulings) (quoting Roberts v. Shawnee Mission Ford, Inc., 352 F.3d

                                          -2-
358, 360 (8th Cir. 2003)); Boerner v. Brown & Williamson Tobacco Co., 394 F.3d
594, 600 (8th Cir. 2005) (district court has discretion to admit evidence). Therefore,
the judgment is affirmed. See 8th Cir. Rule 47(b).
                       ______________________________




                                         -3-